Order affirmed, with fifty dollars costs and disbursements. The order confirmed the recommendation and report of the official referee and adjudged that Kent Stores, Inc., is guilty of contempt of the court by reason of its misconduct in disobeying subpoenas after they had been duly served upon it, by failing to attend as a witness and produce its records, as directed by said subpoenas, upon the hearings before an official referee; and adjudged that the misconduct of Kent Stores, Inc., rendered it impossible for plaintiff to prove upon said hearings the damages sustained by plaintiff by reason of defendant Max Hoehman’s solicitation of the business of Kent Stores, Inc., which was one of the subjects of inquiry upon said hearings, and that the misconduct of Kent Stores, Inc., was calculated to and actually did defeat, impair, impede and prejudice the rights and remedies of the plaintiff; and adjudged that the Kent Stores, Inc., as punishment for its contempt, be fined the sum of $250, plus the sum of $100, adjudged to be a reasonable counsel fee for the services of plaintiff’s counsel in these proceedings; and ordered and directed Kent Stores, Inc., to pay the fine to the plaintiff. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.